Citation Nr: 1307942	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  08-26 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to psychiatric disability, other than PTSD.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

Veteran and S.P.

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1977, from March 1986 to August 1986, from January 1991 to April 1991, from April 2002 to June 2003, and from February 2004 to June 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

In March 2011, the RO issued an administrative decision which determined that the Veteran was discharged under other than honorable conditions for the period of service from February 2004 to June 2004, serving as a bar to all VA compensation benefits relating to that period of service.  

The RO initially characterized the Veteran's psychiatric claim as a claim seeking entitlement to service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms. Id., at 4-5.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits." Id., at 9.  The Court held that, in construing a claim, VA must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim." Id., at 5.  The medical evidence of record in this case indicates that the Veteran has been diagnosed with various mental health disorders, including PTSD; depressive disorder, not otherwise specified; alcohol dependence; anxiolytics dependence; and opiod derivatives dependence.  The Board has recharacterized the Veteran's psychiatric claim accordingly. 

The issues of entitlement to service connection for psychiatric disability, other than PTSD; entitlement to service connection for hypertension; and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran has PTSD due to an in-service stressor corroborated by credible evidence.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Legal Criteria

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

The specific criteria applicable to claims for service connection for PTSD are set forth at 38 C.F.R. § 3.304(f).  It provides that service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Historically, the Veteran served on active duty in the Army from October 1974 to September 1977, from March 1986 to August 1986, from January 1991 to April 1991, from April 2002 to June 2003, and February 2004 to June 2004.  He served in Southwest Asia in support of Operation Desert Shield/Desert Storm from January 1991 to April 1991; and in Qatar in support of Operation Enduring Freedom from January 2003 to March 2003.

In October 2010, the Veteran filed a claim seeking service connection for PTSD due to his claimed in-service stressor of having witnessed a female suicide bomber in 2003.  He contends that he had a heart attack as a result of this incident, and had to be medivaced to Germany for treatment.

Initially, the Board finds that the objective evidence does not show that the Veteran engaged in combat.  A review of his service personnel records, including his reports of separation, Form DD 214, revealed no decorations, medals, badges, or commendations confirming the Veteran's participation in combat were indicated.  Moreover, the Veteran's claimed stressor is not based on his participation in combat.  

Based upon a longitudinal review of the record, the Board finds credible evidence supporting the Veteran's claimed inservice stressor.  His available service personnel and service treatment records reflect that he was medivaced to Germany in March 2003, after having a syncopal episode while deployed to a forward location.  He subsequently underwent a cardiac angiography and cardiac catheterization.  While the specific inservice stressor is not recorded in these treatment records, the service treatment records relating to his cardiac care are noticeably incomplete.  

Post service treatment records reflect diagnoses of PTSD based upon the Veteran's reported inservice stressor of having witnessed an apparent suicide bomber attack.
A December 2004 VA psychiatric consultation report notes that the Veteran had intrusive thoughts of a woman exploding during his military service.  Following a mental status examination, the examiner diagnosed PTSD.  A December 2005 VA psychiatric consultation report notes the Veteran's in-service stressor of having witnessed an apparent suicide bomber.  The report notes that he suffered a myocardial infarction after that incident, and was medivaced to Germany for treatment.  The Veteran also reported the onset of PTSD symptoms soon thereafter.  Following a mental status examination, the examiner concluded with a diagnosis of PTSD.  In April 2007, a VA examination for PTSD was conducted.  The examiner diagnosed PTSD and depressive disorder, not otherwise specified.

In view of the credible evidence supporting the alleged in-service stressor and the medical evidence linking the Veteran's PTSD to that stressor, the Board concludes that service connection is warranted for the Veteran's PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

With respect to the remaining issues on appeal, further development is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Psychiatric Disorders, Other Than PTSD

As noted above, the Board has construed the Veteran's claim seeking entitlement to service connection for PTSD, to include a claim of entitlement to service connection for psychiatric disorders, other than PTSD, including depressive disorder, not otherwise specified; alcohol dependence; anxiolytics dependence; and opiod derivatives dependence.

The record does not show that the Veteran has been provided adequate notice in response to this matter or that the originating agency has adjudicated the issue of entitlement to service connection for psychiatric disability, other than PTSD.  Moreover, the originating agency should obtain a medical opinion addressing the relationship, if any, between these disorders and the Veteran's military service, as well as his service-connected PTSD.  Therefore, further action by the originating agency is required before the Board decides this issue.


B.  Hypertension

A review of the Veteran's claims file reveals that he received treatment for a possible myocardial infarction during service in March 2003.  Thereafter, a December 2005 VA treatment report notes findings of mild vascular changes consistent with hypertension.  It also notes that the Veteran's last blood pressure reading was 140/87.  

In support of his claim for service connection, the Veteran contends that his hypertension has been aggravated by his now service-connected PTSD.  While it may be a coincidence, treatment records reveal that the Veteran's hypertension has worsened since his initial diagnosis of PTSD.

Under these circumstances, the Board has concluded that the Veteran should be afforded a VA examination to determine if his hypertension is etiologically related to his active service or was caused or by his service-connected PTSD

C.  TDIU 

The Board's decision above has granted service connection for PTSD.  This represents a material change to the facts relating to the issue of entitlement to TDIU benefits.  See 38 C.F.R. § 19.31 (2012).  In addition, the Veteran's claims seeking service connection for psychiatric disorders, other than PTSD, and for hypertension are inextricably intertwined with his claim for entitlement to TDIU, and must be adjudicated prior to a final determination on that issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran and his representative with all required notice in response to the claim for service connection for psychiatric disability, other than PTSD.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  Then, afford the Veteran a VA examination by a psychologist or psychiatrist to determine the etiology of all acquired psychiatric disorders, other than PTSD, that have been present during the period of the claim.

Any indicated tests and studies should be performed.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and be reviewed by the examiner in conjunction with the examination.  

Since he filed his claim in October 2005, the Veteran has been diagnosed with depressive disorder, not otherwise specified; alcohol dependence; anxiolytics dependence; and opiod derivatives dependence.

For each acquired psychiatric disorder present during the period of the claim, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that (a) the disorder is etiologically related to the Veteran's military service (October 1974 to September 1977, from March 1986 to August 1986, January 1991 to April 1991, April 2002 to June 2003); and, if not, (b) that the disorder was caused or permanently worsened by his service-connected PTSD.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  

4.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of his hypertension.  Any indicated tests and studies should be performed.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service.  If the examiner finds that this is less likely than not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or permanently worsened by his service-connected PTSD or other service-related disability.  

In answering these questions, the examiner is to consider the Veteran's recollections concerning his having been diagnosed with hypertension.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


